                   Case 1:19-cv-10223-VEC Document 22
                                                   21 Filed 05/15/20 Page 1 of 1




                                                                                                       USDC SDNY
                                                                                                       DOCUMENT
        Erik M. Bashian, Esq.                                                                          ELECTRONICALLY FILED
        T: (516) 279-1554
        F: (516) 213-0339                                                                              DOC #:
        eb@bashpaplaw.com                                                                              DATE FILED: 05/15/2020
        *Admitted to Practice in New York and New Jersey




                          MEMO ENDORSED
                                                                                          VIA CM/ECF



                                                                                  May 15, 2020

        United States District Valerie Caproni
        United States District Court
        Southern District of New York
        40 Foley Square
        New York, New York 10007

                Re:       Deleston v. Made in PR Latin Cuisine & Sports Bar Corp. et al.,
                          Case No.: 1:19-cv-10223-VEC

        Dear District Judge Caproni:

                This office represents the Plaintiff Jermaine Deleston (“Plaintiff”) in connection with the
        above-referenced action. As previously reported the above referenced action has been settled and a
        settlement agreement has been drafted and provided to the defendants for execution. However, due
        to the COVID-19 pandemic, the terms of the settlement agreement were modified. As a result,
        Plaintiff is reviewing the modified agreement for execution. Respectfully, we are requesting
        together with counsel for the defendant Made in PR Latin Cuisine & Sports Bar Corp. a stay of all
        deadlines and conferences for thirty (30) days so that the parties can finalize the settlement.

                We thank the Court for your time and consideration in this matter.

                                                                         Respectfully submitted,
The deadline for reopening the case is extended
to June 5, 2020. No further extensions.
                                                                         BASHIAN & PAPANTONIOU, P.C.
SO ORDERED.                  Date: 05/15/2020
                                                                         /s/ Erik M. Bashian
                                                                         ________________________
                                                                         Erik M. Bashian, Esq.

HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE




           500 OLD COUNTRY ROAD, SUITE 302, GARDEN CITY, NEW YORK 11530 T: (516) 279-1555 F: (516) 213-0339 WWW.BASHPAPLAW.COM
